Citation Nr: 0738884	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  03-32 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to July 
1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.  The 
Board remanded the claim for further development in July 
2004.  

In April 2004, the veteran's representative asked that a 
claim for service connection for post traumatic stress 
disorder be adjudicated.  This matter is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In the July 2004 remand, the Board directed that the veteran 
be afforded a VA examination and that the examiner provide an 
"opinion concerning the etiology of any depression (or any 
other psychiatric disorder) found to be present, to include 
whether it likely, is at least as likely as not, or unlikely 
to have been (a) caused or aggravated by his active duty 
service; or (b) caused or aggravated by his [the veteran's] 
service-connected conditions, including Type II diabetes 
mellitus and peripheral neuropathy of the bilateral lower 
extremities."

In January 2005, the VA examiner provided the following 
opinion:  

[t]he etiology of the depression appears 
to be something that has been present for 
many years and developed gradually 
associated with his overall adjustment in 
life and related to his concern about his 
health and his career and relationships.  
The opinion is that it is unlikely to have 
been caused or aggravated by his activity 
duty service.  The degree of the 
depression that would not be present but 
for the service-connected conditions which 
he has of diabetes and sciatic nerve 
problems, is considered to be small as 
compared to the depression that appears to 
have been generated out of the other 
factors noted above.

The examiner's opinion is unclear and does not specifically 
answer the question as to whether the veteran's major 
depressive disorder was caused or aggravated by his service-
connected disabilities.  Accordingly, clarification is 
required on remand.

As the case must be remanded for the foregoing reason, the 
veteran should again be asked to identify the private 
psychologist that treated him in the 1970s and 1980s.  The 
Board points out that the duty to assist is not a one-way 
street, and if the veteran wishes help in developing his 
claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
sources of treatment that he has received 
for any psychiatric disorder since his 
discharge from the service, and to 
execute any necessary records-release 
forms.  The Board is particularly 
interested in treatment records from a 
private psychologist the veteran received 
treatment from in the 1970s and 1980s.  
The RO/AMC should attempt to obtain 
copies of any relevant records identified 
by the veteran. 

2.  Thereafter, schedule the veteran for 
a VA psychiatric examination.  The claims 
folder and a copy of this remand are to 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
by the examiner are to be performed.

Based upon the medical documentation on 
file, the examiner should state whether 
it is at least as likely as not 
(probability of 50 percent or greater) 
that any current psychiatric disorder was 
caused by the veteran's service-connected 
diabetes mellitus and/or peripheral 
neuropathy of the lower extremities.

If not, the examiner should state whether 
it is at least as likely as not that any 
current psychiatric disorder was 
aggravated (i.e., underwent an increase 
in severity beyond its natural 
progression) by the veteran's service-
connected diabetes mellitus and/or 
peripheral neuropathy of the lower 
extremities.

If it is determined that there was 
aggravation, to the extent that is 
possible, the examiner should determine 
the approximate degree of severity 
(baseline level) before the onset of the 
aggravation.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

3.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws, regulations, and case 
law, and consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

